DENY; and Opinion Filed May 27, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00611-CV

                             IN RE DIXIE FRANKLIN, Relator

                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-07141-T

                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to grant her motion to dismiss the petition to modify the parent child relationship filed by

real parties David and Carolyn Franklin. The facts and issues are well known to the parties, so

we need not recount them herein. Based on the record before us, we conclude relator has not

shown she is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827
S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY the petition for

writ of mandamus.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE
140611F.P05